 Case 1:19-cv-02576-RM-NRN Document 9 Filed 09/12/19 USDC Colorado Page 1 of 1



AO 399 (0 1/09) Waiver of the Service ofS wnmons



                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                               District of Colorado

                     JILL J. JACOBUCCI                                        )
                              Plaintiff                                       )
                                 V.                                           )   Civil Action No. 1 :19-cv-02576-RM
      PORTFOLIO RECOVERY ASSOCIATES, LLC                                      )
                             Defendant                                        )

                                             W AIYER OF THE SERVICE OF SUMMONS

To:     Nathan C. Volheim
             (Name of the plaintiff's attorney or unrepresented plainti.lJ)


       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from               09/11/2019             , the date when this request was sent (or 90 days if it was sent outside the
United States). Ifl fail to do so, a default judgment will be entered against me or the entity I represent.
                                                                                                                                  ----
Date:          09/11/2019


      PORTFOLIO RECOVERY ASSOCIATES, LLC                                                                    Steven R. Zahn
        Printed name ofparty waiving service ofsummons                                                         Printed name
                                                                                                          PRA Group, Inc.
                                                                                                      130 Corporate Boulevard
                                                                                                         Norfolk, VA 23502
                                                                                                                  Address

                                                                                                       szahn@pragroup.com
                                                                                                              E-mail address

                                                                                                            (757) 321-2512
                                                                                                            Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the Un ited States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          " Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over thi s matter or over the defendant or the defendant's property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form , serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form , you are allowed more time to respond than if a summons had been served.
